IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF: T.K.M.                 : No. 181 WAL 2022
                                           :
                                           :
PETITION OF: B.J., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.